Citation Nr: 1447512	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-04 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) with anxiety, depression, and psychotic episodes.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from July 1981 to February 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction was subsequently transferred to the RO in Denver, Colorado.  In August 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of this hearing is of record.

Although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder, to include PTSD with anxiety, depression, and psychotic episodes, that was caused by his service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD with anxiety, depression, and psychotic episodes, was not caused by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he suffers from a psychiatric disability, to include PTSD, as a result of in-service incidents including: 1) being asked to get rid of his ration card by other officers dealing drugs in the black market who threatened to put him in a locker and shove him out of an upper story window, 2) almost being run down by an APC (armed personnel carrier), and 3) being called an inappropriate name by a weapons sergeant which prompted him to grab a bed board and a knife.  See, November 2009 stressor statement.  He claims that he has anxiety, depression, and psychotic episodes related to his PTSD.  See, November 2009 claim.  

As will be discussed in further detail below, while the evidence of record reflects psychiatric treatment prior to service, the Veteran does not contend that he had any psychiatric disorder prior to service that was aggravated therein.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Furthermore, certain diseases, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  Psychoses include the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2014).

For purposes of Veterans' benefits, personality disorders are considered congenital or developmental defects and are therefore not considered "diseases or injuries" under the applicable legislation.  38 C.F.R. § 4.9 (2014).  As such, personality disorders do not constitute a disability for VA compensation purposes.  38 C.F.R. §§ 3.303, 4.9, 4.127 (2014); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014); Cohen v. Brown, 10 Vet. App. 128 (1997).  Diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2014).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran served on active duty from July 1981 to February 1982.

The Veteran's service treatment records (STRs) include mental health records from Landstuhl and Fitzsimons Army Medical Centers.  A January 1981 enlistment examination which indicates a normal psychiatric clinical evaluation.  Reports of medical history dated in January 1981 and July 1981 show that he denied any history of depression or excessive worry or nervous trouble of any sort.  A September 1981 report indicates problems with depression.

Inpatient hospital records from October 1981 to November 1981 reflect complaints of depression and somatic complaints diagnosed as situational reaction of adolescence.  A November 1981 psychology report noted that he was readmitted after trying to jump out of a window.  The provisional diagnosis was schizoid disorder.  However, a MMPI testing profile was invalid due to the Veteran's exaggeration of his symptoms.  

The findings did suggest increased somatic complaints, depression, and social introversion.  The findings also suggested a marginally adjusted person with schizoid traits who was feeling quite anxious/depressed.  The impression was "probable mixed personality disorder with continuing situational stress (likely created by him)."

A December 1981 mental health report indicates a complaint of hallucinations since 16 years of age.  However, on examination there was no evidence of hallucinations and he was diagnosed with "? borderline personality."

Such a finding only provides evidence against this claim as personality disorders are considered congenital or developmental defects and are therefore not considered "diseases or injuries" under the applicable legislation.  38 C.F.R. § 4.9 (2014).

Another December 1981 report from indicates that the Veteran was accused of "shaming" in the unit and alleged that he was harassed by NCOs which he responded to by chasing people with a knife in the barracks."  When he returned to his unit he got into an argument over money owed him, was assaultive, ran from his pursuers, and tried to jump out of a window.  He was readmitted and considered to have an adolescent adjustment reaction with depression and alcoholism.  He also complained that someone tried to run him down with an APC.  He specifically denied having any psychiatric problems prior to his service in Germany.  However, records showed that he was sent to the Colorado Boys' Ranch for breaking and entering and auto theft In 1978 to 1980, and was hospitalized at the Pueblo State hospital from 1972-1973 for stealing and adjustment problems of childhood, possibly involving child abuse.  The final diagnoses were Axis I adjustment disorder with mixed disturbance of emotions and conduct and Axis II mixed personality disorder, moderate.

On December 1981 separation examination, the Veteran was diagnosed with adjustment disorder with mixed disturbance of emotions and conduct and mixed personality disorder, moderate.

In December 1981, the Veteran was discharged pursuant to Army Regulation 635-200, Chapter 13, due to unsuitability-personality disorder.  Additional service personnel records show that the Chapter 13 discharge was recommended due to his "inability to adapt to the military environment due to his personality disorder."  It was noted that he had numerous chronic problems that precluded him from being able to adjust to the military environment and that any attempt to rehabilitate him would not be in the best interests of the US Army.

The findings of a personality disorder only provide more evidence against this claim. 

The post-service medical evidence consists of records from the Social Security Administration (SA) and private treatment records dated from 1983 to 2010.  Notably, the Veteran was denied SSA benefits for a psychological disorder.

Private hospital records indicate that the Veteran was voluntarily admitted for mental health treatment in November 1983.  He presented with a history of hospitalization prior to service from August 1975 to February 1976 at which time he was diagnosed with behavior disorder of childhood; overanxious reaction.  He also complained of depression during service.  Psychological testing indicated schizoid personality and he was diagnosed with Axis II antisocial personality traits.

Records dated from April 1984 to October 1984 reflect diagnoses of mixed personality disorder, antisocial and borderline traits and intermittent explosive disorder, as well as probable antisocial anxiety.  A November 1985 report from a private hospital reflects a diagnosis of acute psychosis.  A December 1985 report reflects a diagnosis of adjustment disorder with depressed feelings and marital conflict.  Records dated in January 1986 and March 1986 reflect diagnoses of behavior disorder and depression and adjustment disorder with mixed emotional features-anxiety and depression.

A February 1992 report indicates a diagnosis of Axis I major depression, severe, with psychotic features and Axis II personality disorder, NOS (not otherwise specified), including schizoid and antisocial traits.

A March 1992 report reflects the opinion that the Veteran suffered from PTSD as validated by MMP12 and RABST the source of which was "pent-up anger stemming from long-standing feelings of rejection by parents, foster parents, his female companion, and exacerbated by his Army experiences."  However, the Axis I diagnoses were schizoaffective disorder and bipolar schizophrenia, paranoid, subchronic (pre-psychotic distress). 

A finding of PTSD caused by events prior to service only provides more evidence against this claim.  However, the Board must also consider the issue of if the alleged problem is somehow connected to service, including the important issue of whether the condition was aggravated by service. 

Hospital records from October 1993 to April 1995 reflect diagnoses of mixed personality disorder with continuing psychotic features, bipolar disorder; schizotype personality disorder; schizoaffective disorder and personality disorder, NOS.

Records dated in June 2001 and October 2002 reflect diagnoses of bipolar disorder, depressed with psychosis.

In March 2006 and August 2009 statements, private psychiatric Dr. A.J. stated that the Veteran was first seen at the behavioral care center in October 2002 for psychiatric symptoms which the Veteran stated began during service after he was verbally abused by a superior and experienced an acute psychiatric episode.  The psychiatrist stated that prior to this episode he had not experienced any psychiatric problems or out of control behavior, but had continuing psychiatric symptoms since that time.  

In this regard, as noted above, Dr. A.J. history of the case is highly factually inaccurate.  The Veteran's own prior statements suggest that Dr.  A.J. opinion is based on this highly inaccurate history and entitled to low probative value.  However, the opinion must be considered by the Board. 

Dr. A.J. opined that his current psychiatric symptoms first began during his service.  However, the psychiatrist failed to identify any specific psychiatric disorder that was related to the Veteran's service.

Lay statements of record include an April 2010 statement from the Veteran's sister regarding the in-service incident with another officer in 1982 and August 2011 statements from B.C.C. and spouse B.A.C. attesting to his psychiatric problems.  However, none of these statements relate the Veteran's psychiatric disorders to his service.

On VA initial evaluation for PTSD examination in May 2010, the Veteran's reported in-service stressors involved conflicts with NCOs.  He reported that the NCOs were involved in black market activity and that they requested his ration card and threatened him if he revealed their activities.  He also reported that on one occasion somebody tried to run over him with an APC.  

After a thorough examination and review of the claims file, the examiner diagnosed Axis I bipolar mood disorder I and Axis II personality disorder, NOS, with antisocial and borderlines personality traits. 

Regarding a diagnosis of PTSD, the examiner found no evidence of a specific stressor that could meet criterion A for exposure.  The examiner explained that the particular in-service events that the Veteran described did not meet the threshold criterion A exposure for PTSD and opined that it is more likely than not that he has experienced symptoms of bipolar mood disorder since his service with prodromal symptoms prior to service.  

Private treatment records include November and August 2010 reports which indicate a history of inpatient psychiatric hospitalizations since 1982 with an Axis I diagnosis of bipolar I disorder, most recent episode, depressed, unspecified.

In November 2011, Dr. H.H. indicated that the Veteran was being treated for bipolar disorder and PTSD and a reported history of treatment for both disorders since 1980.  The physician diagnosed bipolar disorder and PTSD. 

On VA initial PTSD Disability Benefits Questionnaire (DBQ) examination in January 2012, the examiner indicated that the Veteran did not have a diagnosis of PTSD based on the fact that his symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria and he had another Axis I and/or II diagnosis.  

The examiner diagnosed personality disorder, NOS, providing highly probative evidence against this claim.  

The examiner opined that while the in-service stressors reported by the Veteran, including the frequent torment those in Command as well as his colleagues, were horrible, they did not meet the criteria for a [DSM-IV] PTSD diagnosis.  Rather, the events appeared to be indicative of other psychological challenges and the Veteran's reaction to the stressor by chasing people with a knife in the barracks is not expected from someone who was in good mental health prior to being tormented.

The Board finds the examiner's rational to be highly probative on the critical issue in this case:  What disability the Veteran has at this time and whether it was caused or aggravated by service.  It also address another critical issue:  What problem did the Veteran have during service?

In response to the RO's request for an opinion as to whether the in-patient clinical records documented behavior changes consistent with the Veteran's claimed harassment, the examiner explained that the inpatient records indicated that there was a pattern of difficulty with the Veteran's personality structure.  He referenced a December 1981 report which reflects a diagnosis of mixed personality disorder, moderate; manifested by impulsivity, entitlement, initiation of fights, conflict with authority, suspiciousness, social isolation and alcohol abuse.  The examiner explained that the diagnosed mixed personality disorder appeared to be in keeping with his presentation on VA examination and with his reported history.  He explained that while the Veteran was specifically assessed for bipolar disorder, the Veteran indicated that his periods of mania never lasted more than a few days; this parent of mania does not meet criteria with either bipolar I or II, but is consistent with the "affective instability due to a marked reactivity of mood" symptom of borderline personality disorder.

While the Veteran does not contend that he had any psychological disorder prior to service that was aggravated therein, the examiner further opined that based on a very thorough review of his chart, the Veteran's personality disorder, NOS, existed prior to his service and was not aggravated beyond the natural progression of the disease. 

It is important for the Veteran to understand that this provides even more evidence against this claim of high probative weight. 

In his February 2012 substantive appeal, the Veteran stated that his psychiatric problems did not arise until his service.  He also denied chasing anyone with a knife and denied owing anyone money.

Simply stated, the February 2012 statement from the Veteran is highly inaccurate.   "At best the human memory is fallible, and courts and juries can only demand that the material facts be accurately remembered and correctly given in evidence.  It is difficult to find two men, however conscientious, who will give precisely, and in all respects, the same account of a transaction to which they are eye-witnesses.  It is also true that few men can give, in every minutiae, two identical accounts of one occurrence, especially when those accounts are given at different periods."  U.S. v. Hall, 44 F. 864, 876 (D.C.Ga. 1890). 

"Generally, after a proper foundation has been laid, a witness may be impeached by evidence of his declarations or statements which are either inconsistent or contradictory to his testimony at trial.  The fact that he has stated the matters differently on a previous occasion tends to demonstrate either a failure of memory, or a lack of integrity, and in either event it weakens and impairs the value of his testimony."  State v. Spadafore, 220 S.E.2d 655, 661 (W. Va. 1975). Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). [cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)]. 

During the August 2014 hearing, the Veteran provided additional testimony regarding his reported in-service stressors, including grabbing a buck knife and threatening his fellow service members.  The Board's finds the Veteran's statements at hearing do not provide a factual basis to grant his claim as the Veteran's statements appeared, at best, to be highly inaccurate when viewed with the evidence as a whole, including the Veteran's own prior statements, regarding the critical issue in this case:  The etiology of the Veteran's disability.  Unfortunately, the hearing testimony, as a whole, only provided highly probative factual evidence again this claim, suggesting that the Veteran is not an accurate historian of his problem.  In this regard, it is important for the Veteran to understand that the Board has reviewed this case in great detail (multiple medical evaluations and his prior statements over many years):  The Veteran's highly difficult childhood experiences, along with a clear finding of a personality disorder, along with the fact that these events occurred many years ago, suggest that the Veteran, while highly inaccurate, is not fabricating his statements with intent to deceive the VA. 
 
The Board finds that the evidence is insufficient to show that the Veteran currently has PTSD.  In fact, there is highly significant medical evidence against such a finding, as noted above.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  The May 2010 VA PTSD examination report and the January 2012 VA PTSD DBQ, all contain opinions that the Veteran does not have PTSD.  These opinions are considered highly probative, as they are shown to have been based on a review of the Veteran's claims file, and/or as they are accompanied by sufficient explanations and findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for PTSD, and that the claim must be denied.

In reaching this decision, the Board has considered several findings of PTSD in private treatment records.  However, none of these reports are shown to have been based on a review of the Veteran's case as a whole -there is no indication that the medical providers reviewed any other relevant evidence in the claims file in rendering their diagnoses.  Prejean, supra.  It is true that a review of the claims failure or lack thereof does not control the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.  However, these reports warrant less probative weight as none of them contain an analysis or discussion as to whether or not all of the criteria for PTSD were met.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Quick Reference to the Diagnostic Criteria from DSM-IV at 209-11 (American Psychiatric Association 1994); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  In fact, as noted above, they provide statement in some instances that are clearly wrong.    

Simply stated, the best medical evidence in this case provides highly probative evidence against the Veteran's claim.  Accordingly, the claim must be denied.

The Board has construed the Veteran's claim very broadly, to include a claim for an acquired psychiatric disorder other than PTSD. Clemons.  The Veteran's service treatment records have been discussed.  However, the January 2012 VA examiner opined that the Veteran's service treatment records indicated that there was a pattern of difficulty with the Veteran's personality structure.  In other words, the psychiatric symptoms the Veteran experienced during service were symptoms attributable to a personality disorder, for which service connection cannot be granted.  See, 38 C.F.R. § 3.303(c).  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(b).  Furthermore, there is no evidence of record that the Veteran had any psychiatric disorder during service (e.g., depression or bipolar disorder) that was superimposed upon the personality disorder for which service connection is warranted.

The critical question in this case is what the Veteran current has, or did have, as many problems have been cited above.  Based on the best evidence, the Board finds that the Veteran currently has a personality disorder, a disability that the Board cannot service connect, and has always has this problem, and this problem alone.  The rational provided by the examiner in January 2012 the Board finds provides particularly good rational regarding this critical issue.  While other problems have been noted, the best evidence in this case, based on the best analysis, supports this finding. 

In any event, even if the Board assumes the Veteran has some other problem at this time other than a personality disorder (other than PTSD, as the Board finds overwhelming evidence against this claim, at any point) the Board finds that the Veteran did not have an acquired psychiatric disorder, to include anxiety and depression, during service or for many years after service.  The service records and the medical opinion of   January 2012 provides particularly negative evidence on this point, overall. 

The Board has considered the Veteran's statements regarding the continuity of symptoms of his in-service psychiatric symptoms since service.  However, in a recent decision the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as previously discussed, the January 2012 VA examiner opined that the Veteran had a personality disorder during service.  Personality disorders are not a disease identified under 38 C.F.R. § 3.309(a).  As such, continuity of symptomatology is simply not applicable in the present case.

Following service, the Veteran was treated for multiple acquired psychiatric disorders, but is not shown to have been diagnosed with acute psychosis until November 1985, which is over one year from his separation from service.  Therefore, there is no evidence to show that a psychosis was manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  Moreover, the earliest post-service evidence of a relevant diagnosis of an acquired psychiatric disorder is in November 1985 at which time he was diagnosed with adjustment disorder.  38 C.F.R. § 3.303(b).  Accordingly, service connection is not warranted on a presumptive basis or theory of continuity of symptomatology.  In this regard, on this issue there is no competent opinion in support of the claim.  The medical evidence that supports this claim, as noted above, regarding the PTSD is of highly limited probative value. 

Having determined that the Veteran's alleged clinical history regarding onset and continuity of an acquired psychiatric disorder is inapplicable , the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  However, there is no competent medical opinion of record which relates any of the Veteran's psychiatric disorders (other than PTSD) to his service.  The service and post-service evidence provide particularly negative evidence against the claim.

With regard to the Veteran's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Acquired psychiatric disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific findings are needed to properly assess and diagnose these disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issue on appeal is based on the contention that an acquired psychiatric disorder, to include PTSD, is related to the Veteran's service.  The Board has determined that PTSD is not currently shown, and that acquired psychiatric disorders are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology. Id.  The Veteran's service treatment reports and post-service medical records have been discussed.

Beyond the above, the Board gives little weight to the Veteran's contention that he has PTSD with associated anxiety, depression, and psychotic episodes due to his in-service stressors based on the STRs which indicate that the Veteran exaggerated his symptoms.  This weighs heavily against his claim.  On this basis, the Board finds that the Veteran's assertions that his active service was so stressful and traumatic that he continues to experience PTSD with anxiety, depression, and psychotic episodes as a result are simply not credible and that the Veteran's accounts of his in-service and current symptoms are exaggerated or fabricated.  Simply stated, the Veteran's statements regarding his service have been compromised, whether this is due to his personality disorder, faulty memory, or some other issues is unclear.

In this regard, even if the Board used the higher standard of clear and unmistakable evidence that some form of pre-existing acquired psychiatric disorder was somehow aggravated by service, based on the events cited by the Veteran, it is important for the Veteran to understand that the best evidence in this case, the most probative, would support such a finding that no problem, whatever the problem may be, clearly and unmistakably began in service or was aggravated by service.  A detailed review of the evidence of record, including the Veteran's own prior statements, provide both facts and medical opinion evidence that would meet this high standard, if it were used.  While there is evidence that supports this claim in this case (for reasons cited above, of highly limited probative value), there is significant factual evidence and medical opinion evidence of high probative value that clearly and unmistakably supports the denial of this claim.  While this is clearly a complex case, the Veteran's statements, taken as whole, provide factual evidence against this claim, clearly and mistakably suggesting a personality disorder not aggravated by service.  The private medical opinion, and its well-defined weaknesses, do not overcome the problems cited above. 

The Veteran has been found not to have PTSD by overwhelming medical evidence.  An acquired psychiatric disorder (if any, other than a personality disorder) is not shown until well after separation from service, and competent opinions have been obtained that weigh against the claim.  The Veteran's inaccurate statements only support this finding.  Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

As the preponderance of the evidence is against the claim, and clear and unmistakable evidence is against this claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included. Id. 

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in November 2009, of the criteria for entitlement to a psychiatric disorder, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements.  Nothing more was required.  The matter was then readjudicated as recently as August 2014.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

Additionally, the Veteran testified at a hearing before the Board in March 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the nature and etiology of the Veteran's psychiatric symptoms.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (including mental health records), post-service private treatment records, and records from the Social Security Administration, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.
Next, the Veteran was afforded VA PTSD examinations in May 2010 and January 2012.  See 338 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  These examinations are adequate for the purposes of the claim for service connection for an acquired psychiatric disorder, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate discussion of relevant symptomatology and diagnoses provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

The appeal is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


